DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.

Response to Amendment
The claims of 12/14/2020 have been entered.
Claim 1 is amended and claims 11 and 14 are cancelled due to Applicant's amendment dated 12/14/2020.  Claims 1 and 17–21 are pending.
The rejection of claims 1, 14, and 17–21 under 35 U.S.C. 103 as being unpatentable over Goromaru et al. JP-2012097006-A (see machine translation referred to herein) ("Goromaru") as set forth in the previous Office Action is overcome
The rejection of and the rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Goromaru et al. JP-2012097006-A (see machine translation referred to herein) ("Goromaru") as applied to claim 1 above, and further in view of Yang et al. US-20100039026-A1 ("Yang") as set forth in the previous Office Action is moot because the claim has been cancelled due to the Applicant's amendment dated 12/14/2020.

Response to Arguments
Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicant’s arguments on page 4 of the reply dated 12/14/2020 with respect to Goromaru et al. JP-2012097006-A (see machine translation referred to herein) ("Goromaru") and Yang et al. US-20100039026-A1 ("Yang") have been fully considered but they are not persuasive.
Applicant's argument -- Applicant argues on page 4 of the reply that, as amended, the claims no longer encompass wherein Ar2 is a phenyl that is substituted with an unsubstituted phenyl group, that all of Goromaru's compounds required a phenyl that is substituted with an unsubstituted phenyl group, and that there is nothing in Goromaru or Yang that would lead to the claimed invention.
Examiner's response -- The claims did not previously require Ar2 be a phenyl group having a substituent wherein the substituent is an unsubstituted naphthyl group or an unsubstituted phenanthrenyl group; however, this is now required by the claims.  This amended limitation is addressed in the new grounds of rejection below over Goromaru in view of Adamovich et al. US-20060240279-A1.
As discussed in the new grounds of rejection below, Adamovich motivates substituting the terminal phenyl group in the biphenyl group at the 4-position of the central pyrimidine of the compound of Goromaru, which corresponds to the claimed Ar2, with a naphthalene or phenanthrene thereby arriving at the claimed compound.
Yang is no longer relied upon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 17–21 are rejected under 35 U.S.C. 103 as being unpatentable over Goromaru et al. JP-2012097006-A (see machine translation referred to herein) ("Goromaru") in view of Adamovich US-20060240279-A1 ("Adamovich").

Regarding claims 1 and 17–21, Goromaru teaches an organic electroluminescent device comprising an organic layer between an anode and a cathode wherein the organic layer comprises a compound represented by the general formula (1) (¶ [0015])
    PNG
    media_image1.png
    419
    572
    media_image1.png
    Greyscale
(¶ [0019]).  Goromaru teaches that the pyrimidine compound represented by the general formula (1) is preferably contained in a luminous layer doped with an organometallic complex (¶ [0101]), and is also preferably contained in a hole blocking layer and an electron transport layer (¶ [0102]).  Goromaru teaches specific examples of the compound represented by the general formula (1) including compound (103) 
    PNG
    media_image2.png
    207
    368
    media_image2.png
    Greyscale
 (¶ [0044], page 10/33).  Goromaru teaches the compound represented by the general formula (1) is excellent in solubility, excellent in charge 
Goromaru does not exemplify a compound as above wherein Z of the general formula (1) is a pyridin-3-yl group.  However, Goromaru teaches the aromatic ring group of Z may be specifically pyridyl groups such as 3-pyridyl (¶ [0022]).
Therefore, given the general formula and teachings of Goromaru, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the 2-dibenzofuranyl group Z 
    PNG
    media_image3.png
    71
    116
    media_image3.png
    Greyscale
 in compound (103) with a 3-pyridyl group, because Goromaru teaches the variable may specifically be selected as a 3-pyridyl group.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful in the organic layer of the organic electroluminescent device of Goromaru and possess the benefits of excellent solubility, excellent charge transport, high driving stability, and low drive voltage taught by Goromaru.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically selected a 3-pyridyl group, because it would have been choosing from the list of specific groups for the variable Z, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the organic layer of the organic electroluminescent device of Goromaru and possessing the benefits taught by Goromaru.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by the general formula (1) having the benefits of excellent solubility, excellent charge transport, high driving stability, and low drive voltage taught by Goromaru in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Goromaru does not specifically teach a compound as discussed above wherein the linking phenylene group which is bonded to the 3-pyridyl Z group is a para-phenylene linker.  However, the general formula (1) of Goromaru shows that the phenylene linker may be suitably ortho-, meta-, or para-substituted to the Z group when L2 is a single bond, as in compound (103).
Adamovich teaches that the pi-conjugation of aromatic systems may be increased by extending the pi-conjugation by extending the double/triple bonds by ortho or para substitutions (¶ [0070]), increasing the degree of pi-conjugation also decreases the band gap by raising the HOMO level and/or lowering the LUMO level which are both desirable from the perspective of charge injection and migration (¶ [0070]), and that the oxidized (cation radical) and reduced (anion radical) states of organic materials with high degree of pi-conjugation have higher stability than the less conjugated ones which may be because in the charged state the hole or electron can delocalize more extensively (¶ [0070]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the linking phenylene group which is bonded to the 3-pyridyl Z group such that it is a para-phenylene linker, based on the teaching of Adamovich.  The motivation for doing so would have been to increase the pi-conjugation and thereby decreases the band gap by raising the HOMO level and/or lowering the LUMO level which are both desirable from the perspective of charge injection and migration and to increase the stability of the oxidized (cation radical) and reduced (anion radical) states of the material, as taught by Adamovich.
Goromaru in view of Adamovich does not specifically teach a compound as discussed above comprising a phenyl group having a substituent wherein the substituent is an unsubstituted naphthyl group or an unsubstituted phenanthrenyl group instead of the phenyl group substituted with an unsubstituted phenyl group at the 4-position of the central pyrimidine, which corresponds to the claimed Ar2
Adamovich teaches that the pi-conjugation of aromatic systems may be increased by extending the pi-conjugation by fusing aryl rings, for example, using naphthalene or phenanthrene versus benzene (¶ [0070]), increasing the degree of pi-conjugation also decreases the band gap by raising the HOMO level and/or lowering the LUMO level which are both desirable from the perspective of charge injection and migration (¶ [0070]), and that the oxidized (cation radical) and reduced (anion radical) states of organic materials with high degree of pi-conjugation have higher stability than the less conjugated ones which may be because in the charged state the hole or electron can delocalize more extensively (¶ [0070]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the terminal phenyl group in the biphenyl group at the 4-position of the central pyrimidine, which corresponds to the claimed Ar2, with a naphthalene or phenanthrene, based on the teaching of Adamovich.  The motivation for doing so would have been to increase the pi-conjugation and thereby decreases the band gap by raising the HOMO level and/or lowering the LUMO level which are both desirable from the perspective of charge injection and migration and to increase the stability of the oxidized (cation radical) and reduced (anion radical) states of the material, as taught by Adamovich.
Per claims 1 and 17–20, Goromaru in view of Adamovich teaches the organic electroluminescent device comprising the luminous layer, the hole blocking layer, and the electron transport layer between the anode and the cathode wherein the luminous layer, the hole blocking layer, and the electron transport layer comprise the modified compound of Goromaru in view of Adamovich.  
The modified compound of Goromaru in view of Adamovich is a pyrimidine derivative represented by claimed general formula (1-1) wherein: 
Ar1 represents a phenyl group that has, as a substituent, an unsubstituted naphthyl group; 
2 represents a phenyl group  that has, as a substituent, an unsubstituted naphthyl group or an unsubstituted phenanthrenyl group; 
Ar3 represented a hydrogen atom;
A represents a monovalent group represented by claimed structural formula (2-2);
Ar4 represents a pyridin-3-yl group; and 
R1 to R4 are each a hydrogen atom.
Per claim 21, Goromaru teaches that the hole blocking and the electron transport layer are between the luminous layer and the cathode (¶ [0102], Fig. 1).  Therefore, hole blocking layer or the electron transport layer comprising the modified compound of Goromaru in view of Adamovich can be equated with an electron injection layer because either layer injects electrons from the next layer closer to the cathode to the next layer closer to the luminous layer.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M DAHLBURG whose telephone number is (571)272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                
/E.M.D./
Examiner, Art Unit 1786